BONDY, District Judge.
The libel and affidavits contain the following among other allegations:
The master, officers, crew and vessel are all within the jurisdiction of this court. Since the motion was submitted the United States Government has requisitioned the vessel. It accordingly is not possible for any of the crew to return to the Argentina oú that vessel and complete the voyage for which they signed ship’s papers. Their depositions can conveniently be taken in this jurisdiction. Their presence at a trial here or elsewhere is uncertain on account of the nature of their calling and hazards due to war.
August 1, 1942 Judge Bright denied an application for an order of this court declining jurisdiction of a libel for salvage brought by some of the members of the crew against the vessel and its owner upon grounds similar to those now being urged herein. It is likely that the witnesses in both suits will be the same.
The libellants have been threatened with arrest as deserters when they return to Argentina. They have expressed their intention not to return for some time.
In these circumstances the court is of the opinion that it should retain jurisdiction notwithstanding that the libellants are alien seamen who shipped on a foreign vessel flying a foreign flag and owned by a foreign corporation and notwithstanding that libellants may be subject to deportation.
June 17, 1942 Judge Conger dismissed a libel for salvage by other members of the crew. He, however, in his opinion stated that they were on the vessel ready to take her back home and that the vessel was to sail in a short time, a matter of days. He also stated that were the crew stranded here, unable to get back, then without doubt his ruling would have been otherwise. The vessel did not sail. It was still undergoing repairs in July 1942 and it has now been taken over by the United States Government. The motion accordingly is denied.